Per Curiam.
This case falls within Powers v. Talbott, 11 Inch 1, and is affirmed on the authority of that case. See Black v. Mitchell, 14 Ind. 397, for qualifications of the rule in Powers v. Talbott, supra; Morrison & Newby v. Weaver et al., at this term. The rule is, that where an assignee takes a note, upon the representation of the maker that it will be paid, or is good, upon which representation the purchaser of the note rightfully relies, the maker is estopped to defend against the payment of the note.
The judgment is affirmed, with 1 per cent, damages and costs.